EXHIBIT 10.18(c)

FIRST AMENDMENT TO
CONTINENTAL AIRLINES, INC.
LONG TERM INCENTIVE AND RSU PROGRAM


WHEREAS

, the Continental Airlines, Inc. Long Term Incentive and RSU Program (the
"Program") has heretofore been adopted by the Human Resources Committee (the
"Committee") of the Board of Directors of Continental Airlines, Inc. (the
"Company") to implement in part the Performance Award provisions of the
Continental Airlines, Inc. Incentive Plan 2000; and



WHEREAS

, the Committee is authorized to amend the Program; and



WHEREAS

, the Committee desires to amend the Program in certain respects;



NOW, THEREFORE

, the Program shall be amended as follows, effective as of November 30, 2004:



1. The second paragraph of Section 3.1 of the Program shall be deleted and the
following shall be substituted therefor:

"The Committee shall, promptly upon adoption of the Program in the case of all
Performance Periods commencing on April 1, 2004, and within 90 days after the
first day of each Performance Period commencing on or after January 1, 2005,
establish in writing (for NLTIP Awards) the applicable Target EBITDAR Margin and
Stretch EBITDAR Margin (such that at all times the Stretch EBITDAR Margin shall
be higher than the Target EBITDAR Margin, which in turn shall be higher than the
Entry EBITDAR Margin) and the Cash Hurdle for each such Performance Period, and
(for RSU Awards) the applicable Target Price for each such Performance Period,
in each case for purposes of this Program."



2. The first sentence of Section 4.2 of the Program shall be deleted and the
following shall be substituted therefor:

"The Company shall provide an Award Notice to each Eligible Employee who becomes
a Participant with respect to a Performance Period within 90 days after such
Eligible Employee becomes such a Participant; provided, however, that Award
Notices for the Performance Periods that begin on April 1, 2004 shall be
provided on or before May 15, 2004."

3. The first sentence of Section 7.1 of the Program shall be deleted and the
following shall be substituted therefor:

"Subject to the terms of this Section 7.1, the Committee may amend the Program
at any time and from time to time, and the Committee may at any time terminate
the Program (in its entirety or as it applies to one or more specified
Subsidiaries) with respect to Performance Periods that have not commenced as of
the date of such Committee action; provided, however, that, except as provided
in the following sentence, the Program may not be amended in a manner that would
impair the rights of any Participant with respect to any outstanding Award
without the consent of such Participant. Notwithstanding anything in the Program
or an Award Notice to the contrary, if the Committee determines that the
provisions of new Section 409A of the Code apply to the Program and that the
terms of the Program and/or any Award Notice do not, in whole or in part,
satisfy the requirements of such section, then the Committee, in its sole
discretion, may unilaterally modify the Program and any such Award Notice with
respect to Awards for Performance Periods beginning on or after January 1, 2005,
in such manner as it deems appropriate to comply with such section and any
regulations or guidance issued thereunder."

4. As amended hereby, the Program is specifically ratified and reaffirmed.

IN WITNESS WHEREOF

, the undersigned officer of the Company acting pursuant to authority granted to
him by the Committee has executed this instrument on this 30th day of November
2004.



CONTINENTAL AIRLINES, INC.



 

By:

/s/ Jeffery A. Smisek



Jeffery A. Smisek

Executive Vice President



1920445v2